Citation Nr: 0930812	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the left hand.

2.  Entitlement to service connection for a respiratory 
disorder, to include sarcoidosis.

3.  Entitlement to service connection for a psychiatric 
disorder, to include posttrautmatic stress disorder.

4.  Entitlement to an increased compensable rating for 
residuals of a fracture of the right long finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Navy from June 1976 to 
June 1980 and service in the Navy Reserve from November 1980 
to July 2003, with a period of active duty from December 1990 
to April 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  

In April 2008, the Veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.  

In November 2008, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

Initially, the Board observes that there has been some 
confusion as to which right finger is service-connected.  
After review, the Board notes that the service treatment 
records reflect a fracture of the right third digit (also 
known as the long or middle finger) and the Veteran's 
original January 2002 claim reflects that he was filing a 
claim for his right middle finger.  Thus, although service 
connection was originally granted for the right third finger 
(also known as the ring finger), it should in fact be the 
right long finger.  The RO acknowledged the error in the July 
2007 supplemental statement of the case (SSOC) wherein it 
evaluated the Veteran's disability under the rating criteria 
for the long finger.  Thus, the Board has characterized the 
issue as stated on the title page.  The RO is advised to 
appropriately amend the Diagnostic Code in its list of 
disabilities subject to compensation.  

The Board is aware that the Veteran submitted additional 
evidence in June 2009, after the most recent SSOC was issued 
in August 2008.  38 C.F.R. § 20.1304(c) (2008) states that 
any "pertinent" evidence submitted by the Veteran which is 
accepted by the Board must be referred to the agency of 
original jurisdiction (AOJ) for review, unless this 
procedural right is waived by the Veteran.  No such waiver 
was received in this instance.  Indeed, he specifically 
requested review of this evidence by the AOJ.  However, upon 
review of the evidence - VA treatment notes, the Board finds 
that, with respect to the issues being adjudicated in this 
decision, it is either not relevant or essentially cumulative 
of evidence of record previously associated with the claims 
file.  The evidence does not pertain to the right long finger 
and the evidence pertaining to sarcoidosis is either 
duplicative or cumulative.  In this regard, treatment notes 
dated through July 2007 are already of record, and the 
findings of the November 2007 chest x-ray were provided in a 
December 2007 VA treatment note previously of record while 
June 2004 x-ray findings were previously of record.  Hence, 
remand is not warranted.  In any event, for the reasons 
discussed above, the Board determines that any error in not 
returning the claim to the AOJ for readjudication is harmless 
and results in no prejudice to the Veteran.  See 38 C.F.R. 
§ 20.1102 (2008).

The issues of entitlement to service connection for a 
fracture of the left hand and service connection for a 
psychiatric disorder, to include posttrautmatic stress 
disorder, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A respiratory disorder, to include sarcoidosis, did not 
originate in service or within one year thereafter, and the 
probative medical evidence establishes that it is not related 
to any incident of service.

2.  The Veteran's residuals of a fracture of the right long 
finger have been manifested by pain and limitation of flexion 
of the distal interphalangeal joint; but not by a gap of one 
inch or more between the fingertip and the proximal 
transverse crease of the palm, extension limited by more than 
30 degrees, or x-ray evidence of degenerative arthritis.


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include sarcoidosis, was not 
incurred in or aggravated by active service; and sarcoidosis 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for a compensable rating for the residuals 
of a fracture of the right long finger are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5226, 5229 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002), was signed into law on November 
9, 2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims for 
service connection for a respiratory disorder, to include 
sarcoidosis, and an increased rating for the residuals of a 
fracture of the right long finger in the July 2004 rating 
decision, he was provided notice of the VCAA in July 2003.  
An additional VCAA letter was sent in March 2004.  The VCAA 
letters indicated the types of information and evidence 
necessary to substantiate claims for service connection and 
an increased rating, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in August 2006, 
pertaining to the downstream disability rating and effective 
date elements of his claims, with subsequent readjudication 
in a July 2008 SSOC.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See also Mayfield, 444 F.3d 1328; Pelegrini, 18 
Vet. App. 112.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the VCAA 
letters did not satisfy all of the elements required by the 
recent Vazquez-Flores decision.  Nonetheless, the Veteran was 
not prejudiced in this instance, as the July 2003 and March 
2004 letters did provide examples of the types of medical and 
lay evidence that the Veteran may submit (or ask VA to 
obtain) to support his claim for increased compensation.  In 
addition, the March 2005 statement of the case provided the 
Veteran with the specific rating criteria for his service-
connected disability and explained how the relevant 
diagnostic code would be applied.  These factors combine to 
demonstrate that a reasonable person could have been expected 
to understand what was needed to substantiate the claim.

All relevant evidence necessary for an equitable resolution 
of the issues herein decided has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service treatment records, service personnel 
records, private medical records, VA outpatient treatment 
reports, a VA examination report, and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  If sarcoidosis is manifested to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

The Veteran contends that he has a respiratory disorder due 
to exposure to asbestos and silica dust during his first 
period of service from June 1976 to June 1980.  He asserts 
that he was an asbestos worker.  He also asserts that his 
tasks included deck-grinding, sanding and chipping paint, 
which he maintains resulted in his being exposed to silica 
dust.  

The Veteran's service personnel records show that he served 
as a boatswain's mate during his first period of service.  
His service treatment records contain September 1979 records 
that indicate that he was an asbestos worker.  On a June 1998 
report of medical history, the Veteran reported that he 
worked with asbestos from 1977 to 1980.  However, the service 
treatment records do not contain any complaint, finding, or 
diagnosis of asbestosis, sarcoidosis, or any other 
respiratory disorder.  Further, sarcoidosis was not diagnosed 
until 2003, over 20 years after discharge from his first 
period of service.  The passage of many years between 
discharge from active service and any medical complaints or 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board also finds that the probative medical evidence 
establishes that the Veteran's sarcoidosis is not related to 
any incident of service.  

A May 27, 2005 Letter of Information from the VA Under 
Secretary for Health addresses the diagnosis of sarcoidosis 
of post-service onset in servicemen with in-service silica 
exposure, as well as the question of the diagnosis of the 
current pulmonary pathology actually being silicosis or 
mixed-dust pneumoconiosis.

A January 9, 2007 VA Under Secretary for Health's Information 
Letter addresses the etiology of sarcoidosis and a possible 
association between the disease and exposure to deck-grinding 
abrasives, although boatswain's mates - who would typically 
be associated with deck work - did not have an elevated risk.

In March 2009, the Board determined that a medical expert 
opinion would be helpful in adjudicating the Veteran's case.

A March 2009 opinion from Dr. H. reflects that, based on a 
review of the claims folder, there is less than a 50 percent 
probability that the Veteran's sarcoidosis is causally 
related to exposures experienced while on active duty, 
including any silica or asbestos.  Dr. H. further opined that 
the evidence supports the original diagnosis of sarcoidosis 
in 2003, decades after the Veteran's active duty exposures, 
and that the sarcoidosis is not of "in-service" origin.  
Dr. H. noted that sarcoidosis is a multisystem disorder of 
unknown cause that frequently presents with asymptomatic 
hilar lymph node enlargement on chest x-ray, that the disease 
remits spontaneously when confined to that stage, that people 
of the Veteran's ethnicity living in the United States have 
the highest incidence rates in the world, and that the 
potential list of causative agents is quite long and changes 
frequently but the cause of sarcoidosis currently remains 
unknown.

An April 2009 opinion from Dr. G. reflects that, based on a 
review of the claims folder, the earliest chest CT was done 
in 2002 and revealed mild right hilar and mediastinal 
adenopathy, and that the diagnosis of sarcoid was made in 
2003 via mediastinoscopy.  Dr. G. observed that the Veteran's 
primary care provider at the time of the CT scan noted that 
it did not show evidence of asbestosis.  Dr. G. also noted 
that a previous bronchoscopy with transbronchial biopsy was 
nondiagnostic.  Dr. G. observed that sarcoidosis is a 
multisystem disease of unknown etiology, that the list of 
probable causative agents changes frequently with none ever 
having been definitively proven, and that people of the 
Veteran's ethnicity have one of the highest prevalence rates 
in the world.  Dr. G. then opined that there is less than a 
50 percent probability that the Veteran's sarcoidosis is 
related to any asbestos, silica, or other dust exposure 
during active duty.  Dr. G. added that there is no evidence 
that the Veteran has a diagnosis of pneumoconiosis, noting 
that a June 2004 chest CT does not show radiographic evidence 
of asbestosis and that pulmonary function tests from 2004 
were read as normal.

Given the above, the Board finds that, although the record 
indicates that the Veteran may have been exposed to asbestos 
and silica dust during service, the probative medical 
evidence shows that his current respiratory disorder, to 
include sarcoidosis, is not related to any such exposure.  In 
this regard, as both of the above medical experts reviewed 
the Veteran's claims file and reported pertinent medical 
literature in providing their opinions, the Board finds their 
opinions to be of great probative value.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  Moreover, these are the only 
medical opinions of record on the question of whether the 
Veteran's current respiratory disorder, to include 
sarcoidosis, is related to service.

In addition to the medical evidence, the Board has also 
considered the assertions advanced by the Veteran and his 
representative.  However, these assertions, alone, provide no 
basis for allowance of the claim.  As indicated above, the 
claim turns on the medical matter of a medical nexus-a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons not shown to possess the appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions in this regard have no probative 
value.

As regards the letters from the VA Under Secretary for 
Health, the Board observes that medical articles or treatises 
can provide important support when combined with an opinion 
of a medical professional if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also 
Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 
Vet. App. 509 (1998).  However, in this case, there is no 
favorable medical opinion.  Standing alone, medical articles 
or treatises are simply too general to make a causal link 
between the Veteran's sarcoidosis and service that is more 
than speculative in nature.  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

Higher Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher evaluation; otherwise, the lower 
evaluation will be assigned.  See 38 C.F.R. § 4.7 (2008).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the 
Veteran is requesting an increased rating for an established 
service-connected disability, the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  See Powell v. West, 13 
Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

The Veteran's residuals of a fracture of the right long 
finger are currently assigned a noncompensable rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5230.  The Veteran filed a 
claim for an increased rating on June 3, 2003.

As noted in the introduction, the Veteran's disability 
involves the long finger; therefore, the applicable 
Diagnostic Code is 5229 for limitation of motion of the index 
or long finger.  Under this code, a 0 percent rating is 
assigned for limitation of motion of the long finger with a 
gap of less than one inch (2.5 cm) between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and extension is limited by no 
more than 30 degrees.  A 10 percent rating is assigned for a 
gap of one inch (2.5 cm) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or for extension limited by 
more than 30 degrees.  The Board observes that the Veteran is 
right-handed, but these criteria apply to either major or 
minor hand.

After a careful review of the evidence of record, the Board 
finds that the Veteran's residuals of a fracture of the right 
long finger do not warrant a compensable rating at any time 
since the date of claim on June 3, 2003.  The pertinent 
evidence of record consists of two VA examination reports.

A March 2004 VA examination report reflects complaints of 
recurring pain in the right hand about every two months.  The 
Veteran denied using any assistive devices and he reported 
being able to perform his activities of daily living.  There 
was full range of motion of all joints with no deficits in 
strength, speed, coordination, or fatigue.  All ligaments 
were stable.  X-rays of the right hand were normal.  

An August 2007 VA examination report reflects complaints of 
pain in the right third finger once a week for an hour.  
Although the pain is relieved by medication, the Veteran 
stated that he can function without medication during those 
times.  With the thumb attempting to oppose the fingers, 
there was no gap between the thumb pad and long finger.  
Range of motion of the long finger consisted of 110 degrees 
of flexion of the proximal interphalangeal joint (out of a 
normal 110 degrees), 90 degrees of flexion of the metacarpal 
phalangeal joint (out of a normal 90 degrees), and 30 degrees 
of flexion of the distal interphalangeal joint (out of a 
normal 70 degrees).  There was a depressed scar at the right 
dorsal third finger measuring 1.0 cm by 0.2 cm but there was 
no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.  X-rays of the right hand were normal.  

Given the above, the Board finds that a compensable rating 
under Diagnostic Code 5229 is not warranted as there is no 
evidence of a gap between the fingertip and the proximal 
transverse crease of the palm or extension limited by more 
than 30 degrees.  Further, without evidence of ankylosis of 
the long finger, a compensable rating is not warranted under 
Diagnostic Code 5226.  The Board also finds that a 
compensable rating under Diagnostic Code 5003 is not 
warranted as x-rays of the right hand have been reported as 
normal.

Further, although it is unclear whether the scar is on the 
long or ring finger, given the relatively small size of the 
scar, that the scar was not painful on examination, and that 
the scar does not cause any limitation of motion, a separate 
compensable rating for the scar is not warranted under 38 
C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008).  

Lastly, although it is unclear which finger the examiners 
focused on, as the examination findings are responsive to the 
rating criteria for the long finger, the Board finds that the 
examination reports are adequate for rating purposes.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's disability.  Although the Veteran may 
be unemployed, there is no indication that his residuals of a 
fracture of the right long finger have had any impact on 
employment.  As a result, the Board finds that the criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. at 339; Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased compensable rating for 
residuals of a fracture of the right long finger is not 
warranted at any time since the June 3, 2003 date of claim.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
benefit sought on appeal is accordingly denied.


ORDER

Service connection for a respiratory disorder, to include 
sarcoidosis, is denied.

An increased compensable rating for residuals of a fracture 
of the right long finger is denied.


REMAND

As regards the claimed fracture of the left hand, the Board 
notes that the service treatment records show that the 
Veteran injured his left thumb in December 1987.  Although x-
rays were negative, there was a subungual hematoma under the 
thumb nail.  There are no further reports of complaint or 
treatment regarding the left thumb in the service treatment 
records.  During an October 2002 VA examination, he reported 
that he crushed his hands in a stake truck accident during 
service when a stake gate dropped on the right third finger 
and dorsum of the left hand.  He complained of having 
numbness in the left index finger since that time.  During a 
March 2004 VA examination, he complained of pain in the left 
middle finger, and the examiner noted that x-rays of the left 
hand taken earlier that month showed early degenerative joint 
disease of the interphalangeal joints of the fingers and the 
metacarpophalangeal joint of the thumb.  Thus, additional 
development is warranted to obtain a VA medical opinion as to 
whether his current degenerative joint disease of the left 
thumb is related to the in-service injury.

As regards the claimed psychiatric disorder, to include 
posttrautmatic stress disorder (PTSD), the Veteran has 
alleged that one of his stressors is having seen fellow 
sailors die onboard the USS Thomaston.  In particular, the 
record reflects his allegation that a sailor died in October 
or November 1977.  The RO attempted to verify this stressor 
through the National Archives and Records Administration; 
however, a May 2008 response reflects that deck logs after 
1976 had not been processed and that the RO may wish to make 
another request in 2009.  Thus, the RO should attempt to 
verify the Veteran's claimed stressor through the National 
Personnel Records Center (NPRC) - a center of the National 
Archives and Records Administration, the Naval History and 
Heritage Command (whose Ships History Branch receives and 
maintains deck logs from United States Navy ships prior to 
transferring them to the National Archives and Records 
Administration), and the United States Army and Joint Service 
Records Research Center (JSRRC).

Another stressor that the Veteran has alleged involves a 
racially-motivated beating of a sailor on board the USS 
Thomaston that occurred in October or November 1976.  The 
Veteran noted that NIS (Naval Investigative Service) - now 
NCIS (Naval Criminal Investigative Service) - was involved.  
The sailor who allegedly was beaten has submitted a letter 
dated May 2006, and he stated that the Veteran served as a 
liaison between the races.  On remand, the RO should attempt 
to verify this stressor as well.

If a stressor is verified, then the RO should schedule the 
Veteran for a VA psychiatric examination to determine whether 
his PTSD is due to a verified stressor.  

In addition, a May 2009 VA treatment note reflects that the 
Veteran was hospitalized for PTSD for a week earlier that 
month.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO must 
obtain all outstanding pertinent medical records from the 
Seattle VAMC, following the procedures prescribed in 38 
C.F.R. § 3.159 as regards requesting records from Federal 
facilities.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his degenerative joint disease 
of the left thumb.  His claims file should 
be available to the examiner and reviewed 
in conjunction with the examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(meaning at least 50 percent probable) 
that the degenerative joint disease of the 
left thumb is related to service, 
including the December 1987 injury.  A 
complete rationale should be given for all 
opinions and conclusions.

2.  Obtain all outstanding records of 
treatment for the Veteran's PTSD from the 
Seattle VAMC since November 2008.

3.  Attempt to verify the Veteran's 
claimed stressors through the NPRC, the 
Naval History and Heritage Command, and 
the JSRRC.

4.  If, and only if, a stressor is 
verified, then the Veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability found to be 
present.  The RO is to inform the examiner 
of the stressor(s) designated as verified, 
and that only a verified stressor(s) may 
be used as a basis for a diagnosis of 
PTSD.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the examination 
report.

All necessary tests should be conducted, 
and the examiner must rule in favor of or 
exclude a diagnosis of PTSD.  The 
examination report should contain a 
detailed account of all manifestations of 
any psychiatric disability found to be 
present.  The examiner should provide a 
complete rationale for any opinions 
provided.  If the examiner diagnoses the 
Veteran as having PTSD, then the examiner 
should indicate the verified stressor 
underlying that diagnosis.

5.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided an SSOC and afforded the 
appropriate period to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


